NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                             Submitted November 14, 2013*
                              Decided November 15, 2013

                                          Before

                            DIANE P. WOOD, Chief Judge

                            JOEL M. FLAUM, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge
No. 13-2117

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Northern District of Indiana,
                                               Fort Wayne Division.
       v.
                                               No. 1:07-CR-75-TLS
ROBERT DAWSON,
    Defendant-Appellant.                       Theresa L. Springmann,
                                               Judge.

                                        ORDER

      Robert Dawson, a federal prisoner, appeals from the denial of his motion
requesting credit for time he spent in federal detention before he started his federal




       *
       After examining the parties’ briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 13-2117                                                                          Page 2

sentence and for time he already served in state prison. Because the district court
correctly determined that it lacked authority to grant Dawson’s request, we affirm.

        After Indiana authorities arrested Dawson in 2006 for rape and battery, he
pleaded guilty to battery. While he awaited sentencing for the state offense, the federal
government charged him with armed robbery and aiding and abetting an offense
against the United States. See 18 U.S.C. §§ 2113(a), (d); 2(a). The district court issued a
writ of habeas corpus prosequendum, ordering Indiana authorities to produce Dawson
for his federal prosecution. Once in federal court, Dawson pleaded guilty in November
2007 to armed bank robbery. Under the terms of his plea agreement, Dawson agreed to
“waive my right to appeal or contest my conviction and my sentence . . . or the manner
in which my conviction or my sentence . . . was determined or imposed.” The court
sentenced Dawson to the custody of the Bureau of Prisons for “112 months” in a
“federal facility.”

       Dawson’s service of his federal sentence was delayed. After federal sentencing,
he returned to state court where he was sentenced to three years’ imprisonment on the
battery charge. He completed his state sentence on February 25, 2010, and was then
transferred to the Bureau of Prisons to begin serving his federal sentence. Once in
federal prison, Dawson asked the Bureau to credit him three years on his federal
sentence for the time he spent in state prison serving his state sentence. The Bureau
sought input from the district court about Dawson’s request, and it recommended that
the Bureau deny Dawson’s request. The court explained that it had intended for
Dawson to serve his federal sentence after any state sentence. The Bureau denied
Dawson’s request, and as far as the record shows, Dawson did not administratively
appeal the denial.

        More than four years after he asked the Bureau to give him the credit, Dawson
moved the federal sentencing judge to correct his federal sentence to reflect credit for
time served. Repeating his assertion to the Bureau, he argued that the district court
intended him to serve his federal sentence at the state facility, so he should receive
credit for his time there. He also added that the district court had ruled that it would
credit him for the time he spent in federal detention before his sentence for the federal
crime. The district court denied Dawson’s motion, reasoning that it had not ordered
Dawson’s federal sentence to run concurrent to his state sentence. The court also
admonished Dawson that requests for credit for time served must be exhausted at the
Bureau. Only after Dawson fully exhausts his remedies with the Bureau, the court
continued, may he seek judicial review of the computation.
No. 13-2117                                                                           Page 3

       On appeal Dawson maintains that the district court should correct his sentence to
credit him for his pre-sentencing time in federal detention or for time served on his state
sentence before he began serving his federal sentence, or both. The government
counters with the threshold argument that Dawson’s appeal waiver bars this appeal.
But a motion asserting that a defendant was deprived of credits towards his sentence
challenges the execution of the sentence, not its imposition. Valona v. United States, 138
F.3d 693, 694 (7th Cir. 1998). And Dawson waived his right to appeal only the latter.
Thus Dawson’s challenge does not fall within the scope of the appeal waiver.

        Nonetheless, the district court correctly rejected Dawson’s motion. First we
address Dawson’s argument that he should receive credit for the time he served in
federal detention before his federal sentence. The Attorney General, through the
Bureau, has the sole authority to award credit for time served in federal detention
before the start of the sentence. 18 U.S.C. §§ 3585(b), 3621(b); United States v. Wilson, 503
U.S. 329, 334–35 (1992); United States v. Koller, 956 F.2d 1408, 1417 (7th Cir. 1992). Before
challenging the Bureau’s decision in federal court, Dawson must first exhaust his
administrative remedies, including an administrative appeal, before the Bureau. See 28
C.F.R. §§ 542.10, 542.13–.15; Wilson, 503 U.S. at 335. He has not done so. Only after he
has exhausted those remedies may Dawson seek review from a district court, by filing a
petition under 28 U.S.C. § 2241. See Koller, 956 F.2d at 1417. Even then, the petition must
be filed in the district where Dawson is incarcerated, against the warden of his prison.
See al-Marri v. Rumsfeld, 360 F.3d 707, 712 (7th Cir. 2004); Samirah v. O’Connell, 335 F.3d
545, 551 (7th Cir. 2003); United States v. Mittelsteadt, 790 F.2d 39, 40 (7th Cir. 1986).
Because Dawson is currently incarcerated in Atwater, California, after he exhausts he
may file a petition under 28 U.S.C. § 2241 only against the warden of his prison in the
appropriate federal district court in California.

       For similar reasons, the district court correctly rejected Dawson’s argument that
the court intended him to serve his federal sentence at the state prison, and so he should
receive federal credit for his state sentence. Just as with crediting a prisoner for pre-
sentencing time served, the Bureau has the sole authority to designate the place of
imprisonment. See 18 U.S.C. § 3621(b). And again Dawson has not exhausted his
administrative remedies to challenge the Bureau’s designation that he serve his federal
sentence at a federal facility. Moreover, the Bureau’s designation also respects the
sentencing court’s judgment that Dawson serve his sentence at a “federal facility.”

       Accordingly, we AFFIRM the judgment of the district court.